Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered May 1, 1990, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We agree with the suppression court’s conclusion that the police had probable cause to arrest the defendant when they observed an illicit narcotics transaction (see, People v Holton, *820160 AD2d 729). The court therefore properly denied that branch of the defendant’s motion which was to suppress physical evidence seized in connection with his lawful arrest.
We have considered the defendant’s remaining contention that his sentence was excessive and find it to be without merit (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Balletta, Lawrence and Joy, JJ., concur.